Title: To Thomas Jefferson from James Madison, 18 March 1786
From: Madison, James
To: Jefferson, Thomas



Dear Sir
Virga. Orange March 18th. 1786

Your two favours of the 1 and 20 Sepr. under the same cover by Mr. Fitzhugh did not come to hand till the 24th. Ult: and of course till it was too late for any Legislative interposition with regard to the Capitol. I have written to the Attorney on the subject. A letter which I have from him dated prior to his receipt of mine takes notice of the plan you had promised and makes no doubt that it will arrive in time for the purpose of the Commissioners. I do not gather from his expressions however that he was aware of the change, which will become necessary in the foundation already laid; a change which will not be submitted to without reluctance for two reasons. 1. The appearance of caprice to which it may expose the Commissioners. 2. Which is the material one, the danger of retarding the work till the next Session of Assembly can interpose a vote for its suspension, and possibly for a removal to Williamsburg. This danger is not altogether imaginary. Not a Session has passed since I became a member without one or other or both of these attempts. At the late Session, a suspension was moved by the Williamsburg Interest, which was within a few votes of being agreed to. It is a great object therefore with the Richmond Interest to get the building so far advanced before the fall as to put an end to such experiments. The circumstances which will weigh in the other scale, and which it is to be hoped will preponderate, are the fear of being reproached with sacrificing public considerations to a local policy, and a hope that the substitution of a more œconomical plan, may better reconcile the Assembly to a prosecution of the undertaking.
Since I have been at home I have had leisure to review the literary  cargo for which I am so much indebted to your friendship. The collection is perfectly to my mind. I must trouble you only to get two little mistakes rectified. The number of Volumes in the Encyclopedie corresponds with your list, but a duplicate has been packed up of Tom. 1., 1ere. partie of Histoire Naturelle, Quadrepedes, premiere livraison, and there is left out the 2d. part of the same Tom. which, as appears by the Avis to the 1st. livraison, makes the 1st. Tom. of Histoire des Oiseaux, as well as by the Histoire des oiseaux sent, which begins with Tom. II., 1re. partie, and with the letter F. From the Avis to the sixth livraison I infer that the volume omitted made part of the 5me. livraison. The duplicate volume seems to have been a good deal handled, and possibly belongs to your own Sett. Shall I keep it in my hands or send it back? The other mistake is an omission of the 4th. vol. of D’Albon sur l’interêt de plusieurs nations &c. The binding of the three volumes which are come is distinguished from that of most of the other books by the circumstance of the figure on the back, numbering the volumes, being on a black instead of a red ground. The Authors name above is on a red ground. I mention these circumstances that the binder may supply the omitted volume in proper uniform. I annex a State of our account balanced. I had an opportunity a few days after your letters were received of remitting the balance to the hands of Mrs. Carr with a request that it might be made use of as you direct to prevent a loss of time to her and from occasional disappointments in the stated funds. I have not yet heard from the Mr. Fitzhughs on the subject of your advance to them. The advance to Le Maire had been made a considerable time before I received your countermanding instructions. I have no copying press, but must postpone that conveniency to other wants which will absorb my little resources. I am fully apprized of the value of this machine and mean to get one when I can better afford it, and may have more use for it. I am led to think it would be a very œconomical acquisition to all our public offices which are obliged to furnish copies of papers belonging to them.
A Quorum of the deputies appointed by the Assembly for a Commercial Convention had a meeting at Richmond shortly after I left it, and the Attorney tells me, it has been agreed to propose Annapolis for the place, and the first Monday in Sepr. for the time of holding the Convention. It was thought prudent to avoid the neighbourhood of Congress, and the large Commercial towns, in order to disarm the adversaries to the object of insinuations of influence  from either of these quarters. I have not heard what opinion is entertained of this project at New York, nor what reception it has found in any of the States. If it should come to nothing, it will I fear confirm G. B. and all the world in the belief that we are not to be respected, nor apprehended as a nation in matters of Commerce. The States are every day giving proofs that separate regulations are more likely to set them by the ears, than to attain the common object. When Massts. set on foot a retaliation of the policy of G. B. Connecticut declared her ports free. N. Jersey served N. York in the same way. And Delaware I am told has lately followed the example in opposition to the commercial plans of Penna. A miscarriage of this attempt to unite the States in some effectual plan will have another effect of a serious nature. It will dissipate every prospect of drawing a steady revenue from our imports either directly into the federal treasury, or indirectly thro’ the treasuries of the commercial States, and of consequence the former must depend for supplies solely on annual requisitions, and the latter on direct taxes drawn from the property of the Country. That these dependencies are in an alarming degree fallacious is put by experience out of all question. The payments from the States under the calls of Congress have in no year borne any proportion to the public wants. During the last year, that is from Novr. 1784 to Novr. 1785, the aggregate payments, as stated to the late Assembly, fell short of 400,000 dollrs., a sum neither equal to the interest due on the foreign debts, nor even to the current expences of the federal Government. The greatest part of this sum too went from Virga. which will not supply a single shilling the present year. Another unhappy effect of a continuance of the present anarchy of our commerce will be a continuance of the unfavorable balance on it, which by draining us of our metals furnishes pretexts for the pernicious substitution of paper money, for indulgences to debtors, for postponements of taxes. In fact most of our political evils may be traced up to our commercial ones, as most of our moral may to our political. The lessons which the mercantile interest of Europe have received from late experience will probably check their propensity to credit us beyond our resources, and so far the evil of an unfavorable balance will correct itself. But the Merchants of G.B. if no others will continue to credit us at least as far as our remittances can be obtained, and that is far enough to perpetuate our difficulties unless the luxurious propensity of our own people can be otherwise checked.

This view of our situation presents the proposed Convention as a remedial experiment which ought to command every assent; but if it be a just view it is one which assuredly will not be taken by all even of those whose intentions are good. I consider the event therefore as extremely uncertain, or rather, considering that the States must first agree to the proposition for sending deputies, that these must agree in a plan to be sent back to the States, and that these again must agree unanimously in a ratification of it. I almost despair of success. It is necessary however that something should be tried and if this be not the best possible expedient, it is the best that could possibly be carried thro’ the Legislature here. And if the present crisis cannot effect unanimity, from what future concurrence of circumstances is it to be expected? Two considerations particularly remonstrate against delay. One is the danger of having the same game played on our confederacy by which Philip managed that of the Grecian states. I saw enough during the late assembly of the influence of the desperate circumstances of individuals on their public conduct to admonish me of the possibility of finding in the council of some one of the states, fit instruments of foreign machinations. The other consideration is the probability of an early increase of the confederated states which more than proportionally impede measures which require unanimity as the new members may bring sentiments and interests less congenial with those of the Atlantic states than those of the latter are one with another.
The price of our Staple is down at 22/. at Richmond. One argument for putting off the taxes was that as it would relieve the planters from the necessity of selling and would enable them to make a better bargain with the purchasers. The price has notwithstanding been falling ever since. How far the event may have proceeded from a change in the Market of Europe I know not. That it has in part proceeded from the very practice of remitting and postponing the taxes may I think be fairly deduced. The scarcity of money must of necessity sink the price of every article, and the relaxation in collecting the taxes increases this scarcity by diverting the money from the public Treasury to the shops of Merchandize. In the former case it would return into circulation. In the latter it goes out of the Country to balance the increased consumption. A vigorous and steady collection of taxes would make the money necessary here and would therefore be a mean of keeping it here. In our situation it would have the salutary operation of a sumptuary law. The price of Indian Corn, in this part of the  Country which produced the best crops, is not higher than 2 dollrs. per barrl. It would have been much higher but for the peculiar mildness of the winter. December and Jany. scarcely reminded us that it was winter. February, though temperate, was less unseasonable. Our deepest snow (about 7 inches) was in the present month. I observe the tops of the blue ridge still marked with its remains. My last was dated Jany. 22. and contained a narrative of the proceedings of the Assembly. I shall write you again as soon as a subject and opportunity occur, remaining in the mean time Yr. affecte. friend,
J M

Dr. to T. J.


livers
sols


1785 Sepr. 1. To amt. of books &c.
1164
3


Credit





livrs.
sols


By balance stated by T.J. 77. ⅔ drs. =
407
15


By advance to Lemaire 10 guins.
234



By do. for 6 copies of Revisal at 2½ Drs.
81




722
15


By £25 Va. Cy. remitted to Mrs. C.
441
8



1164
3



   
   £25 I discover exceeds the sum extended a few livres which may be carried into the next acct. if it be thought worth while.


